                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

RANDALL GREENE,

       Plaintiff,                                      Case No.: 3:20-cv-268

vs.

COMMISSIONER OF THE SOCIAL                             District Judge Michael J. Newman
SECURITY ADMINISTRATION,                               Magistrate Judge Peter B. Silvain, Jr.

       Defendant.


      ORDER: (1) GRANTING THE UNOPPOSED MOTION BY PLAINTIFF’S
   COUNSEL FOR AN ATTORNEY’S FEE AWARD UNDER THE EQUAL ACCESS
  TO JUSTICE ACT (DOC. NO. 19); AND (2) AWARDING EAJA FEES, COSTS AND
                  EXPENSES IN THE AMOUNT OF $3,629.00


       This Social Security disability benefits appeal is before the Court on the motion by

Plaintiff’s counsel for an attorney’s fees award under the Equal Access to Justice Act (“EAJA”),

28 U.S.C. § 2412(d), in the total amount of $3,629.00. Doc. No. 19. No opposition has been filed

and the time for doing so has expired. There being no dispute that all requirements are met for the

reasonable award of EAJA fees, the Court: (1) GRANTS Plaintiff’s counsel’s unopposed motion;

and (2) AWARDS EAJA fees in the amount of $3,629.00. As no further matters remain pending

for review, this case remains TERMINATED upon the Court’s docket.

       IT IS SO ORDERED.


July 2, 2021                                         s/Michael J. Newman
                                                     Hon. Michael J. Newman
                                                     United States District Judge
